DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 19, and 26 are objected to because of the following informalities:  the claims recite “thigh joint acetabulum” at line 3 and 4 in claim 12, 19, and 26.  It is believed that the claims should recite either “thigh joint” or “acetabulum” to avoid any redundancy since there is only one acetabular joint in the body. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-12, 18-19, 25-26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office
Claim 11: 
at line 3 the limitation recites “a first internal surface matching a pubic part of the cotyloid cavity”; and
at lines 5-6 the limitation recites “a second internal surface matching an ischial part of the cotyloid cavity”. 
These limitations cannot be satisfied without the inclusion of the human organism, or the pubic or ischial part of the cotyloid cavity, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.
Claim 12 
at line 2-3 recites “first fasteners for fastening to a thigh joint acetabulum”;
at line 4 the claim recites “second fasteners for fastening to the thigh joint acetabulum.”  
The limitations cannot be satisfied without the inclusion of the human organism, or the thigh joint acetabulum, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.
Claim 18: 
at line 3-4 the limitation recites “a first internal surface identical in shape to a pubic part of the cotyloid cavity”; and
at lines 5-6 the limitation recites “a second internal surface identical in shape to an ischial part of the cotyloid cavity”. 
These limitations cannot be satisfied without the inclusion of the human organism, or the pubic or ischial part of the cotyloid cavity, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.
Claim 19 
at line 2-3 recites “first fasteners for fastening to a thigh joint acetabulum”;
at line 4 the claim recites “second fasteners for fastening to the thigh joint acetabulum.”  
The limitations cannot be satisfied without the inclusion of the human organism, or the thigh joint acetabulum, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.
Claim 25: 
at line 3 the limitation recites “a first internal surface corresponding to the cotyloid cavity”; and
at lines 5-6 the limitation recites “a second internal surface corresponding to an ischial part of the cotyloid cavity”. 
These limitations cannot be satisfied without the inclusion of the human organism, or the pubic or ischial part of the cotyloid cavity, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim 26 
at line 2-3 recites “first fasteners for fastening to a thigh joint acetabulum”;
at line 4 the claim recites “second fasteners for fastening to the thigh joint acetabulum.”  
The limitations cannot be satisfied without the inclusion of the human organism, or the thigh joint acetabulum, therefore, applicant is claiming the human body as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation the limitation "the cotyloid cavity” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-30 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16, 18, and 20-23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein et al (US Patent 20140135940A1).
Goldstein discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement and having a cotyloid cavity (customized surgical guides, methods for manufacturing).  Specifically in regards to claims 11 and 18, Goldstein discloses the guide comprising a first part (31 with 30) having an internal surface matching/identical in shape to a pubic part of the cotyloid cavity, the first part (31 with 30) including first openings (11) adapted for receiving first fasteners; and a second part (3 with 2) separate from the first part (31 with 30), the second part (3 with 2) having a second internal surface matching/identical in shape to an ischial part of the cotyloid cavity, the second part (3 with 2) including second openings (11) adapted to receive second fasteners (As can be seen in Fig. 3 and 11A the guides 3 
In regards to claims 13 and 20, Goldstein discloses wherein the first part (31 with 30) includes four first openings (10) adapted for receiving fasteners and the second part (3 with 2) includes four second openings (10) adapted for receiving fasteners (Fig. 11a-12 and 1-5; Page 5 Para. [0066]-[0067] and Page 5 Para. [0066],[0067],[0067]).
In regards to claims 14 and 21, Goldstein discloses wherein the first part (31 with 30) includes a pair of curved fastening arms (7,8) having a pair of opposed ends (Fig. 11a-12 and ; Page 5 Para. [0066]-[0067]).
In regards to claims 15 and 22, Goldstein discloses wherein the first internal surface (hemispherical surface of 30) is spherical and includes a plurality of first openings (The openings in implant 30 correspond to the openings in drill guide elements 11 shown in Fig. 12.) (Fig. 13)
In regards to claims 16 and 23, Goldstein discloses wherein the second internal surface (hemispherical surface of 2) includes a plurality of second openings (The openings in implant 2 correspond to the openings in drill guide elements 11 shown in Fig. 1-5.) (Fig. 2b)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein.
Goldstein discloses as recited above a two part implant guide having a patient specific surface, each guide having four openings for fixation on the upper surface of the bone and other openings that function to help plan a screw trajectory.  In regards to claim 11 and 18, Goldstein discloses whereas the pubic part (31 on 30) and ischial part (2 on 3) of the guide consists of an evacuated hemi-sphere (5 on top of 14) (Fig. 1-5 and 11A-13; and Page 5 Para. [0066], [0064], and [0067]).  However, the embodiment relied upon in Fig. 1-5 and 11A-13 are silent as to the guides having either five or three openings in the hemi-sphere portion of the guide.  Goldstein in the embodiment in Fig. 8-10, discloses a hemi-sphere (28) containing five openings/three openings for specifying the position, path, diameter and length of the fastening screws for the thigh joint acetabulum (Fig. 8-10; and Page 5 Para. [0081] and Page 15 Para. [0203]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ischial part (2 on 3) of Goldstein shown in Fig. 1-5 to have three openings in the hemi-sphere  and to modify the pubic part (31 on 3) to have five opening on the hemi-sphere in view of the embodiment of Goldstein shown in Fig. 8-10 in order to have enough openings as needed for the amount of screws to properly affix the implant.

Claims 17, 24, 25-30, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Bonin, Jr et al (US Patent Pub. 20140012266A1).
Goldstein discloses as recited above a two part implant guide having a patient specific surface, each guide having four openings for fixation on the upper surface of the bone and other openings that function to help plan a screw trajectory.  In regards to claim 17 and 24, Goldstein discloses whereas the pubic part (31 on 30) and ischial part (2 on 3) of the guide have openings (Fig. 1-5 and 11A-13).  However, Goldstein is silent as to the first and second openings corresponding in location.  
Bonin discloses a patient specific guide for fixing an artificial joint for patients.  Specifically in regards to claims 17 and 24, Bonin discloses a patient specific guide comprising a first part with a first opening and a second part with a second opening, wherein the first opening of the first part correspond in location to the second opening in the second part (Bonin discloses finding the optical center 218 as shown in Fig. 30 of a glenoid fossa which provides an optimal insertion point for an implant procedure. Then utilizing various patient specific anatomical features can be used for stabilizing guide blocks for insertion of the wire at point 218. Those guide block are shown in Fig. 32-44.  These guide blocks all using different anatomical features to be properly placed on the surgical site however, the placement of the wire is always at the same location.)  (Fig. 30-44 and Page 12 Para. [0236]-[0243]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the openings ischial part (2 on 3) and the openings of the pubic part (31 on 30) of Goldstein to correspond to the same location in order to be able to place pins in the same position while the user can pick from a variety of guides based on the different anatomical features that the user wants to utilize to stabilize the guide.

In regards to claim 25, as best understood, Goldstein discloses a patient-specific guide for fixing an artificial pelvic joint for patients undergoing hip joint replacement (customized surgical guides, methods for manufacturing).  Specifically, Goldstein discloses the guide comprising a first part (31 with 30) having an internal surface corresponding to the cotyloid cavity, the first part (31 with 30) including first openings (11) adapted for receiving first fasteners; and a second part (3 with 2) having a second internal surface corresponding to an ischial part of the cotyloid cavity, the second part (3 with 2) including second openings (11) adapted to receive second fasteners (As can be seen in Fig. 3 and 11A the guides 3 and 31 each sit upon an implant 2 and 30 wherein guides 3 and 31 each have a circular rim that sits upon a concave portion (14) in the implants 3 and 31 which is meant for insertion into the acetabulum. As can be seen in Fig. 1-5 guide 2 has guide openings 11 that are meant to be used to place screws in the ischial part similar to applicant’s invention shown in Fig. 4 of the specification and in Fig. 11A-11B the guide 31 has guide openings 11 that are meant to be used to place screws in the pubic part similar to applicant’s invention shown in Fig. 3 of the specification.) (Fig. 1-5 and 11A-13; and Page 5 Para. [0060]-[0085], Page 14 Para. [0198] to Page 15 Para. [0199], Page 15 Para. [0205] to Page 16 Para. [0208], and specifically in discussing the matching of the hip surface see Page 5 Para. [0070], [0061], [0083], Page 14 Para. [0198], Page 15 Para. [0205]).  However, Goldstein is silent as to the first and second openings corresponding in location.  
Bonin discloses a patient specific guide for fixing an artificial joint for patients.  Specifically in regards to claim 25, Bonin discloses a patient specific guide comprising a first part with a first opening and a second part with a second opening, wherein the first opening of the first part correspond in location to the second opening in the second part (Bonin discloses 
In regards to claim 26, Goldstein in view of Bonin discloses a guide as recited above.  Goldstein discloses whereas the pubic part (31 on 30) and ischial part (2 on 3) of the guide consists of an evacuated hemi-sphere (5 on top of 14) (Fig. 1-5 and 11A-13; and Page 5 Para. [0066], [0064], and [0067]).  However, that embodiment of Goldstein relied upon in Fig. 1-5 and 11A-13 are silent as to the guides having either five or three openings in the hemi-sphere portion of the guide.  Goldstein in the embodiment shown in Fig. 8-10, discloses a hemi-sphere (28) containing five openings/three openings for specifying the position, path, diameter and length of the fastening screws for the thigh joint acetabulum (Fig. 8-10; and Page 5 Para. [0081] and Page 15 Para. [0203]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the ischial part (2 on 3) of Goldstein shown in Fig. 1-5 to have three openings in the hemi-sphere  and to modify the pubic part (31 on 3) to have five opening on the hemi-sphere in view of the embodiment of Goldstein 
In regards to claims 27, Goldstein discloses wherein the first part (31 with 30) includes four first openings (10) adapted for receiving fasteners and the second part (3 with 2) includes four second openings (10) adapted for receiving fasteners (Fig. 11a-12 and 1-5; Page 5 Para. [0066]-[0067] and Page 5 Para. [0066],[0067],[0067]).
In regards to claims 28, Goldstein discloses wherein the first part (31 with 30) includes a pair of curved fastening arms (7,8) having a pair of opposed ends (Fig. 11a-12 and ; Page 5 Para. [0066]-[0067]).
In regards to claims 29, Goldstein discloses wherein the first internal surface (hemispherical surface of 30) is spherical and includes a plurality of first openings (The openings in implant 30 correspond to the openings in drill guide elements 11 shown in Fig. 12.) (Fig. 13)
In regards to claims 30, Goldstein discloses wherein the second internal surface (hemispherical surface of 2) includes a plurality of second openings (The openings in implant 2 correspond to the openings in drill guide elements 11 shown in Fig. 1-5.) (Fig. 2b)

Response to Arguments
New replacement drawings filed on 10/29/21 are accepted and the drawing objection is withdrawn.
Applicants amendments filed on 10/29/21 have canceled previous claims 1-10 thereby rendering the previous 101 and 112 rejections moot.
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. Applicant argues that the guides sit on an implant instead of the bone and therefore .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775